Citation Nr: 1435496	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for iron deficiency anemia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1989 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina,

On his November 2012 VA Form 9, the Veteran requested a Board hearing.  The video conference hearing was scheduled for March 2014.  However, the Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing. Accordingly, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2013).

FINDING OF FACT

The Veteran's iron deficiency anemia has been asymptomatic with hemoglobin readings above 10gm/100ml.


CONCLUSION OF LAW

The criteria for a compensable evaluation for anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.117, Diagnostic Code 7700 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in an October 2011 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was afforded a VA medical examination in October 2011.  This examination is adequate as the examiner has considered the Veteran's medical history, including his lay statements; and described the Veteran's disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In September 2011, the Veteran filed a claim for increased rating for his iron deficiency anemia, currently assigned a noncompensable evaluation.  Under 38 C.F.R. § 4.117, Schedule of Ratings-Hemic and Lymphatic Systems, DC 7700 provides that anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia shall be rated as 0 percent disabling with Hemoglobin 10 gm/100ml or less, asymptomatic; 10 percent disabling with Hemoglobin 10 gm/100ml or less with findings such as weakness, easy fatigability or headaches; 30 percent disabling with Hemoglobin 8 gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath; 70 percent disabling with Hemoglobin 7 mg/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months); and 100 percent disabling with Hemoglobin 5gm/100ml or less, with findings such as high output congestive heart failure or dyspnea at rest.

Turning to the evidence of record, the Veteran's laboratory results from July 2009 and April 2010 reveal hemoglobin readings of 14.3 gm and 10.9 gm, respectively.  September 2010 hemoglobin readings were at 11.5 gm. 

May 2011 treatment records reveal a hemoglobin of 10.4 gm and September 2011 laboratory results show that the Veteran's hemoglobin was at 12.9 gm. 

The Veteran was afforded a VA examination in October 2011, where he complained of easy fatigability and light-headedness.  The VA examiner noted that the Veteran has had a long history of iron deficiency thought to be related to ulcerative esophagitis, hiatal hernia, and Barrett's Esophagus.  The VA examiner also reported that the Veteran's iron-deficiency is controlled by medication and is currently in remission.  Laboratory results reveal a hemoglobin of 13.4 gm, which the VA examiner noted as normal.  She also stated that the Veteran should not be limited in his ability to work.  He has no physical findings of anemia, however, review of notes and labs show that he has suffered from severe anemia in the past.  When severe anemia is present, the VA examiner noted that the Veteran would likely experience severe fatigue, shortness of breath and dizziness, which would limit any physical work he would perform. 

The Veteran submitted an October 2011 statement, where he claims that he has experienced fatigue and shortness of breath since service. 

Hemoglobin readings in March 2012 were at 13.3 gm and 14.6 gm. 

Based on the evidence of record, the Board finds that a compensable rating is not warranted.  The record shows that the Veteran's hemoglobin readings range from 10.9 to 14.6.  At the VA examination, the Veteran's hemoglobin rating was at 13.4.  None of the Veteran's readings were 10 gm or less, which is one of the requirements for a compensable rating.  Although the Veteran is shown to have fatigability and light-headedness, without lower hemoglobin readings, the Veteran is not entitled to a higher rating for his service-connected iron deficiency anemia.

The Board is sympathetic to the Veteran's contentions that his service-connected iron deficiency anemia warrants an increased evaluation.  The Veteran is competent to report symptoms associated with his iron deficiency anemia, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his hemoglobin studies.  Such competent evidence concerning the nature and extent of the Veteran's anemia has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected iron deficiency anemia.  The Veteran's disability is manifested by light-headedness, fatigue, shortness of breath and hemoglobin readings ranging from 10.9 to 14.6gm.  The rating criteria contemplate these symptoms; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability due to his iron-deficiency anemia and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to a compensable evaluation for iron deficiency anemia is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


